Exhibit XFONE, INC. 2 PLAN 1.Purpose The Xfone, Inc. 2007 Stock Incentive Plan is intended to promote the best interests of the Corporation, and its stockholders by (i) assisting the Corporation and its Affiliates in the recruitment and/or retention of persons with ability and initiative, (ii) providing an incentive to such persons to contribute to the growth and success of the Corporation’s businesses by affording such persons equity participation in the Corporation, and (iii) associating the interests of such persons with those of the Corporation and its Affiliates and stockholders. 2.Definitions As used in this Plan the following definitions shall apply: A. “Affiliate” means (i) any Subsidiary of the Corporation, (ii) any Parent of the Corporation, (iii) any corporation, or trade or business (including, without limitation, a partnership, limited liability company or other entity) which is directly or indirectly controlled fifty percent (50%) or more (whether by ownership of stock, assets or an equivalent ownership interest or voting interest) by the Corporation or one of its Affiliates, (iv) any other entity in which the Corporation or any of its Affiliates has a material equity interest and which is designated as an “Affiliate” by resolution of the Committee; and (v) any executive officer, director or ten percent (10%) shareholder of the Corporation; B. “Award” means any Option or Stock Award granted hereunder. C. “Board” means the Board of Directors of the Corporation. D. “Code” means the Internal Revenue Code of 1986, and any amendments thereto. E. “Committee” means the Board or any Committee of the Board to which the Board has delegated any responsibility for the implementation, interpretation or administration of this Plan. F. “Common Stock” means the common stock, $0.001 par value, of the Corporation. G. “Consultant” means any natural person performing consulting or advisory services for the Corporation or any Affiliate. H. “Corporation” means
